Exhibit 10(b)(1)(l)

EXECUTION COPY

AMENDMENT NO. 10 AND WAIVER TO THE AMENDED AND RESTATED SALE

AND SERVICING AGREEMENT

(VFCC Transaction with Newstar CP Funding LLC)

THIS AMENDMENT NO 10. AND WAIVER TO THE AMENDED AND RESTATED SALE AND SERVICING
AGREEMENT, dated as of September 28, 2007 (this “Amendment”), is entered into in
connection with that certain Amended and Restated Sale and Servicing Agreement,
dated as of April 5, 2006 (such agreement as amended, modified, supplemented,
waived or restated from time to time, the “Agreement”), by and among NEWSTAR CP
FUNDING LLC, a Delaware limited liability company, as the seller (together with
its successors and assigns in such capacity, the “Seller”), NEWSTAR FINANCIAL
INC., a Delaware corporation (together with its successors and assigns, the
“Company”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Wachovia”), as the swingline purchaser (together with its successors
and assigns in such capacity, the “Swingline Purchaser”), certain conduit
purchasers and purchaser agents party thereto (each, together with its
successors and assigns in such capacity, a “Conduit Purchaser” and a “Purchaser”
and, collectively with the Swingline Purchaser, the “Purchasers”), WACHOVIA
CAPITAL MARKETS, LLC, a Delaware limited liability company (together with its
successors and assigns, “WCM”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC as Conduit
Purchaser (together with its successors and assigns in such capacity, the “VFCC
Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “US Bank”), not in its individual
capacity but as the trustee (together with its successors and assigns in such
capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

WHEREAS, pursuant to and in accordance with Section 13.1 thereof, the
Administrative Agent and VFCC Agent, the Swingline Purchaser and the Conduit
Purchaser desire to provide for a one time waiver of certain provisions of the
Agreement in certain respects as provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

(a) The definition of “Advance Rate” in Section 1.1 of the Agreement is hereby
amended and restated in its entirety as follows:

“Advance Rate”: With respect to any type of Asset on any date of determination,
the corresponding percentage set forth below:

Large Syndicated Loans

 

Moody’s and S&P Rating

   Advance
Rate  

“Ba3” and “BB”- or higher

   85 %

“B3” and “B”- or higher

   85 %

Middle Market Loans and ABS Direct Loans

As set forth on Schedule X

Bonds

 

Moody’s, S&P and Fitch Rating

   Advance
Rate  

“Baa3,” “BBB-” and “BBB-” or higher

   80 %

“Ba1,” “BB+” and “BB+” or higher

   70 %

“Ba2,” “BB” and “BB” or higher

   65 %

“Ba3,” “BB-” and “BB-” or higher

   50 %

“B1,” “B+” and “B+” or higher

   45 %

“B2,” “B” and “B” or below

   40 %

Real Estate Loans

 

Classification

   Senior
Secured
Loan     B-Note
Loan
(LTV<85%)     B-Note Loan
(85%£LTV<90%)     Mezzanine
Loan  

Multifamily

   80 %   65 %   60 %   60 %

Office, Retail, & Industrial

   80 %   60 %   50 %   50 %

Other, including Healthcare & Hospitality

   70 %   50 %   45 %   45 %

 

- 2 -



--------------------------------------------------------------------------------

For purposes of calculating the applicable Advance Rate in the above tables:
(a) the percentage shown under the heading “Advance Rate” (i) in the case of
Bonds, shall be multiplied by the Principal Balance of such Bonds and (ii) in
the case of Loans, shall be multiplied by the Principal Balance of such Loans,
(b) any Bond that is placed on negative watch by Moody’s, S&P or Fitch shall be
deemed to have a rating consistent with such negative watch which shall be one
ratings subcategory below its then current rating, (c) any Bond that is split
rated such that two possible Advance Rates are applicable to it shall have the
lower of the two Advance Rates specified in the above table; provided, that for
any Bond rated solely by S&P, (i) if such Bond has an S&P Rating of “BBB-” or
higher, such Bond shall have the Advance Rate of one ratings subcategory below
its then current S&P Rating or (ii) if such Bond has an S&P Rating of “BB+” or
lower, such Bond shall have the Advance Rate of two ratings subcategories below
its then current S&P Rating, (d) each applicable Advance Rate shall be
determined or redetermined, as the case may be, as of each Measurement Date,
(e) the Moody’s Rating and S&P Rating shall be updated no less frequently than
once per year, and (f) the Advance Rate for the 2005-1 Class E Notes shall be
50% on the lesser of (i) the outstanding principal balance of the 2005-1 Class E
Notes or (ii) the Fair Market Value of the 2005-1 Notes; provided, that on and
after August 9, 2006 the Advance Rate shall be 0%. For the avoidance of doubt,
for purposes of this definition, a Large Syndicated Loan having a Moody’s Rating
or S&P Rating below “B3” or “B-,” respectively, shall be treated as a Middle
Market Loan.

(b) Notwithstanding the provisions of the definition of “Advance Rate” in the
Agreement relating to Senior Secured Loans, the Advance Rate applicable to the
Loan identified as “(a)” on Schedule I hereto will be 70%.

(c) Notwithstanding the provisions of the definition of “Advance Rate” in the
Agreement relating to B-Note Loans, the Advance Rate applicable to the Loan
identified as “(b)” on Schedule I hereto will be 55%.

(d) Notwithstanding the provisions of the definition of “Advance Rate” in the
Agreement relating to Senior Secured Loans, the Advance Rate applicable to the
Loan identified as “(c)” on Schedule I hereto will be 50% up to and including
March 31, 2008.

(e) Notwithstanding the provisions of the definition of “Advance Rate” in the
Agreement relating to Bonds, the Advance Rate applicable to the Loan identified
as “(d)” on Schedule I hereto will be 50%.

(f) The definition of “Bond” in Section 1.1 of the Agreement is hereby amended
and restated in its entirety as follows:

“Bond”: Any (i) CMBS Conduit Security, CMBS Credit Tenant Lease Security or any
CMBS Large Loan Security, or (ii) 2005-1 Class E Notes, in each case originated
or acquired by the Originator in the ordinary course of its business which
includes, in each case, all right, title and interest in and to any Related
Property and, in the case of clause (i), all right, title and interest in and to
the commercial mortgage backed security.

 

- 3 -



--------------------------------------------------------------------------------

(g) The definition of “Concentration Limits” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety as follows:

“Concentration Limits”: As of any Measurement Date, for purposes of determining
the Borrowing Base and the Swingline Borrowing Base, the Eligible Assets
included in the Principal Collateral Value must conform to the concentration
limitations set forth below (except as specifically noted, percentages refer to
the percentage of the Principal Collateral Value):

(a) the sum of the Principal Balances of Eligible Assets that have been owned by
the Seller for a period of greater than 547 days from the Initial Closing Date
and 365 days after each Term Securitization shall not exceed $30,000,000;
provided that, (i) any Eligible Asset a portion of which has been conveyed into
a Term Securitization or (ii) any Revolving Loan for an Obligor where a portion
of an Eligible Asset for such Obligor has been conveyed into a Term
Securitization will have the initial date of the Seller’s ownership of such
Eligible Asset or Revolving Loan reset to the latest date that a portion of such
Eligible Asset has been conveyed into a Term Securitization for the purposes of
determining compliance with this clause;;

(b) the sum of the Principal Balances of Eligible Assets that are Loans to a
single Obligor (including any Affiliates thereof) shall not exceed $25,000,000;
provided, that, with respect to no more than three Obligors at any one time, for
a period of 90 days after each such Loan becomes part of the Collateral, the sum
of the Principal Balances of Eligible Assets that are Loans to a single Obligor
(including any Affiliates thereof) shall not exceed $40,000,000, in each case,
subject to the approval of the Administrative Agent in its sole discretion;;

(c) [Reserved]

(d) the sum of the Principal Balances of Eligible Assets that are Real Estate
Loans:

(i) to Obligors the primary Related Property with respect to which the Loans
were underwritten is located in any state shall not exceed the greater of
$37,500,000 or 25% of the aggregate Principal Balance of all Eligible Assets
that are Real Estate Loans; provided that, the two states having the highest
concentrations shall each not exceed the greater of $52,500,000 or 35% of the
aggregate Principal Balance of all Eligible Assets that are Real Estate Loans;

(ii) secured by Office Property shall not exceed the greater of $102,000,000 or
75% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans; provided that, after April 26, 2007 shall not exceed the greater
of $90,000,000 or 60% and after June 25, 2007 shall not exceed the greater of
$82,500,000 or 55%;

 

- 4 -



--------------------------------------------------------------------------------

(iii) secured by Multifamily Property shall not exceed the greater of
$45,000,000 or 30% of the aggregate Principal Balance of all Eligible Assets
that are Real Estate Loans;

(iv) secured by Retail Property shall not exceed the greater of $45,000,000 or
30% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(v) secured by Industrial Property shall not exceed the greater of $45,000,000
or 30% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(vi) secured by Hospitality Property shall not exceed the greater of $22,500,000
or 15% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(vii) secured by Healthcare Property shall not exceed the greater of $7,500,000
or 5% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans provided that, such Loan is not a Mezzanine Loan;

(viii) secured by properties other than those described in subsections (ii) to
(vii) above, shall not exceed the greater of $22,500,000 or 15% of the aggregate
Principal Balance of all Eligible Assets that are Real Estate Loans; provided
that, Real Estate Loans secured by condominium conversions shall not exceed the
greater of $7,500,000 or 5% of the aggregate Principal Balance of all Eligible
Assets that are Real Estate Loans;

(ix) that are B-Notes or Mezzanine Loans shall not in the aggregate exceed the
greater of $15,000,000 or 10% of the aggregate Principal Balance of all Eligible
Assets that are Real Estate Loans;

(e) the sum of the Principal Balances of Eligible Assets that are Senior Secured
ABLs shall not exceed the greater of 15% or $15,000,0000;

(f) [Reserved];

(g) the sum of the Principal Balances of Eligible Assets that are Second Lien
Loans and LOT Loans shall not in the aggregate exceed the greater of 10% or
$15,000,0000;

(h) the sum of the Principal Balances of Eligible Assets that are Stretch Senior
Secured Loans shall not exceed the greater of 25% or $30,000,0000;

 

- 5 -



--------------------------------------------------------------------------------

(i) the sum of the Principal Balances of Eligible Assets that are DIP Loans
shall not exceed the greater of 7.5% or $10,000,000;

(j) the sum of the Principal Balances of Eligible Assets that are Loans with a
Moody’s Rating below “B3” and an S&P Rating below “B-” shall not exceed the
greater of 10% or $15,000,000;

(k) [Reserved];

(l) [Reserved];

(m) the sum of the Principal Balances of Eligible Assets that are ABS Direct
Loans shall not exceed $28,804,063.55;

(n) from and after the later of (i) November 15, 2004 and (ii) the date that is
90 days following the date of each Term Securitization, the Weighted Average
Life of the Loans shall not exceed 6.0 years;

(o) the sum of the Principal Balances of Eligible Assets that are Permitted PIK
Loans with a current annual cash coupon of less than (i) the Company LIBOR Rate
+ 3.5%, if such Loan is a Floating Rate Loan with an interest rate based on the
Company LIBOR Rate, (ii) the Company Prime + 1.5%, if such Loan is a Floating
Rate Loan with an interest rate based on the Company Prime Rate, and (iii) 8.5%
if such Loan is a Fixed Rate Loan, shall not exceed 0%;

(p) The sum of the principal balance of all Mezzanine Loans shall not exceed the
greater of 7.5% or $10,000,000;

(q) the sum of the Principal Balances of Eligible Assets that are Revolving
Loans including Senior Secured ABLs shall not exceed the greater of (i) 25% of
the Facility Amount and (ii) $40,000,000, and Senior Secured ABLs are limited as
set forth in clause (e);

(r) the sum of the Principal Balances of Eligible Assets that are in the same
Moody’s Industry Classification Group other than the “Buildings and Real Estate”
classification shall not exceed 20% of the Facility Amount;

(s) the sum of the Principal Balances of Eligible Assets that are Loans with a
Moody’s Rating below “Caa2” and an S&P Rating below “CCC” shall not exceed the
greater of 5% or $7,500,000;

(t) the sum of the Principal Balances of all Eligible Assets that are Large
Syndicated Loans shall not exceed 15%;

 

- 6 -



--------------------------------------------------------------------------------

(u) the sum of the Principal Balances of all Eligible Assets that are Loans to
Obligors organized under the federal or provincial laws of, or principally
located in Canada, or the Related Property with respect to which the Asset is
principally underwritten is located in Canada, shall not exceed the greater of
10% or $10,000,000;

(v) the sum of the Principal Balances of Eligible Assets that are Participations
shall not exceed the greater of 7.5% or $15,000,000;

(w) [Reserved];

(x) [Reserved];

(y) the sum of the Principal Balances of Eligible Assets the Obligors of which
are organized under the laws of or principally located in, or all or
substantially all of the Related Property with respect to which the Asset is
principally underwritten is located in, Group I Countries, Group II Countries or
Group III Countries shall not exceed the greater of 7.5% or $20,000,000;

(z) the sum of the Principal Balances of all Eligible Assets that are
denominated in British Pounds Sterling, Euros or Canadian Dollars shall not
exceed the greater of 7.5% or $20,000,000; and

(aa) the sum of the Principal Balances of all Eligible Assets that are Bonds
shall not exceed 0.0% or $0.00.

(h) The definition of “Eligible Asset” in Section 1.1 of the Agreement is hereby
amended by:

(i) deleting the word “and” in clause (x);

(ii) replacing “.” with “; and” in clause (y); and

(iii) inserting the following clause (z) after clause (y):

“(z) such Asset is not a Covenant-lite Loan or a Subordinated Loan.”

(i) The definition of “Hedge Percentage” in Section 1.1 of the Agreement is
hereby amended by:

(i) deleting the words “other than NIM Notes” from the penultimate sentence; and

(ii) deleting the last sentence.

 

- 7 -



--------------------------------------------------------------------------------

(j) The definition of “Middle Market Loan” in Section 1.1 of the Agreement is
hereby amended by replacing the words, “Stretch Senior Secured Loans and
Subordinated Loans” with “and Stretch Senior Secured Loans”.

(k) The definition of “Minimum Pool Yield” in Section 1.1 of the Agreement is
hereby amended by deleting “2.0%” and replacing it with “2.75%”.

(l) The definition of “Pool Rate” in Section 1.1 of the Agreement is hereby
amended by replacing the words “the Servicing Fee” with the words “the Senior
Servicing Fee”.

(m) The definition of “Restricted Junior Payment” in Section 1.1 of the
Agreement is hereby amended by replacing the word “TENTH” with the word
“ELEVENTH” each time such word is used in such definition.

(n) The definition of “Servicing Fee Rate” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety as follows:

“Servicing Fee Rate”: With respect to (i) the Senior Servicing Fee: 0.25% per
annum and (ii) the Junior Servicing Fee: 0.75% per annum.

(o) Section 2.10(a) is hereby amended by amending and restating clauses (iv) and
(x) thereof and inserting a new clause (xi) as follows (in the proper numerical
order):

(iv) FOURTH, to the Servicer, (a) if the Company is the Servicer, in an amount
equal to any accrued and unpaid Senior Servicing Fees to the end of the
preceding Collection Period, for the payment thereof, or (b) if the Company is
not the Servicer, in an amount equal to any accrued and unpaid Servicing Fees to
the end of the preceding Collection Period, for the payment thereof;

(x) TENTH, to the Servicer (but only if the Company is the Servicer), in an
amount equal to any accrued and unpaid Junior Servicing Fees to the end of the
preceding Collection Period, for the payment thereof;

(xi) ELEVENTH, any remaining amount shall be distributed to the Seller,
provided, that the Seller shall first reimburse the Servicer for any
unreimbursed amounts paid by the Servicer pursuant to Section 2.16, Section 2.17
or Section 13.9 together with interest thereon at a per annum rate of interest
equal to LIBOR plus 2.00% from and including the date such payment was made to
but not including the date of such reimbursement.

(p) Section 2.11(a) is hereby amended by amending and restating clauses (iv) and
(x) thereof and inserting a new clause (xi) as follows (in the proper numerical
order):

(iv) FOURTH, to the Servicer, (a) if the Company is the Servicer, in an amount
equal to any accrued and unpaid Senior Servicing Fees to the end of the

 

- 8 -



--------------------------------------------------------------------------------

preceding Collection Period, for the payment thereof, or (b) if the Company is
not the Servicer, in an amount equal to any accrued and unpaid Servicing Fees to
the end of the preceding Collection Period, for the payment thereof;

(x) TENTH, to the Servicer (but only if the Company is the Servicer), in an
amount equal to any accrued and unpaid Junior Servicing Fees to the end of the
preceding Collection Period, for the payment thereof;

(xi) ELEVENTH, any remaining amount shall be distributed to the Seller,
provided, that the Seller shall first reimburse the Servicer for any
unreimbursed amounts paid by the Servicer pursuant to Section 2.16, Section 2.17
or Section 13.9 together with interest thereon at a per annum rate of interest
equal to LIBOR plus 2.00% from and including the date such payment was made to
but not including the date of such reimbursement.

(q) The first sentence of Section 2.15(b) is hereby amended and restated in its
entirety as follows:

The Servicer shall be entitled to receive a senior servicing fee (the “Senior
Servicing Fee”) and a junior servicing fee (the “Junior Servicing Fee”, and
together with the Senior Servicing Fee, the “Servicing Fee”), in arrears in
respect of each Collection Period in accordance with Section 2.10(a)(iv),
Section 2.11(a)(iv), Section 2.10(a)(x) and/or Section 2.11(a)(x), as
applicable, which fee shall be equal to the product of (i) the applicable
Servicing Fee Rate, (ii) average daily Principal Collateral Value during the
immediately preceding Collection Period (which, in the case of the first
Collection Period, shall commence as of the Initial Closing Date) and (iii) the
actual number of days in such Collection Period divided by 360.

(r) Section 6.11 is hereby amended and restated in its entirety as follows:

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee provided
that it shall be entitled to receive such fee from Collections only to the
extent of funds available therefor pursuant to the provisions of
Section 2.10(a)(iv), Section 2.11(a)(iv), Section 2.10(a)(x), and/or
Section 2.11(a)(x).

(s) Appendix B of the Agreement is hereby amended by:

(i) deleting the words “other than a NIM Note” from the first sentence of
Section I; and

(ii) deleting Section II in its entirety.

 

- 9 -



--------------------------------------------------------------------------------

(t) Section 1.1 is hereby amended by adding the following definition in proper
alphabetical order:

“Covenant-lite Loan” shall mean any Loan that (i) does not contain any financial
covenants or (ii) requires the related Obligor to comply with Incurrence
Covenants, but no Maintenance Covenants.

“Incurrence Covenant” means with respect to any Loan, a covenant by the Obligor
thereon to comply with one or more financial covenants only upon the occurrence
of certain actions of the Obligor including, but not limited to, a debt
issuance, dividend payment, share purchase, merger, acquisition or divestiture.

“Junior Servicing Fee”: Defined in Section 2.15(b).

“Maintenance Covenant” means with respect to any Loan, a covenant by the Obligor
thereon to comply with one or more financial covenants during each reporting
period, whether or not it has taken any specified action.

“Senior Servicing Fee”: Defined in Section 2.15(b).

SECTION 2. WAIVER

(a) Each of the Administrative Agent and VFCC Agent, the Swingline Purchaser and
the Conduit Purchaser hereby waives the failure of the Assets identified on
Schedules II hereto to satisfy the limit set forth in clause (a) of the
definition of “Concentration Limit” by reason of the failure of such Assets to
be owned by the Seller for less than 365 days after each Term Securitization and
hereby agrees such Assets shall be deemed to be Eligible Assets for all purposes
of the Agreement and the other Transaction Documents; provided that this Waiver
shall be effective from and as of the date hereof until the earlier of March 31,
2008 and the closing date of a Term Securitization involving such Asset. For the
avoidance of doubt, the waiver described in this clause (a) shall expire in
accordance with its terms and shall be of no further force and effect as of the
date specified in the foregoing proviso.

(b) Each of the Administrative Agent and VFCC Agent, the Swingline Purchaser and
the Conduit Purchaser hereby waives the failure of the Loan identified as “(c)”
on Schedule I hereto to satisfy clause (k) of Appendix A to the Agreement up to
and including March 31, 2008. For the avoidance of doubt, the waiver described
in this clause (b) shall expire in accordance with its terms and shall be of no
further force and effect as of the date specified in the foregoing sentence.

(c) Each of the Administrative Agent and VFCC Agent, the Swingline Purchaser and
the Conduit Purchaser hereby waives the failure of the Bond identified as “(d)”
on Schedule I hereto to satisfy clause (aa) of the definition of “Concentration
Limit” and hereby agrees such Bond shall be deemed to be an Eligible Asset for
all purposes of the Agreement and the other Transaction Documents.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

Except as specifically amended and waived hereby, the Agreement shall remain in
full force and effect. All references to the Agreement shall be deemed to mean
the Agreement as modified hereby. This Amendment shall not constitute a novation
of the Agreement, but shall constitute an amendment and one time waiver thereof.
The parties hereto agree to be bound by the terms and conditions of the
Agreement, as amended and waived by this Amendment, as though such terms and
conditions were set forth herein.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT.

This Amendment shall become effective (i) on the date on which each party hereto
has delivered an executed signature page hereto to the Administrative Agent and
(ii) upon such time as the Seller has pay to Dechert LLP as counsel to the
Administrative Agent, all reasonable fees and out-of-pocket expenses incurred by
Dechert LLP in connection with this Amendment.

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[Remainder of Page Intentionally Left Blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:     NEWSTAR CP FUNDING LLC     By: NewStar Financial, Inc., its
Designated Manager     By:   /s/ John Kirby Bray         Name: John Kirby Bray  
      Title: Chief Financial Officer

THE ORIGINATOR AND

SERVICER:

    NEWSTAR FINANCIAL, INC.     By:   /s/ John Kirby Bray         Name: John
Kirby Bray         Title: Chief Financial Officer

[Signatures Continued on the Following Page]

 

Amendment No.10 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE VFCC AGENT:     WACHOVIA CAPITAL MARKETS, LLC  
  By:   /s/ Mike Romanzo        

Name: Mike Romanzo

Title: Director

THE PURCHASER:     VARIABLE FUNDING CAPITAL COMPANY LLC     By:   Wachovia
Capital Markets, LLC, as attorney-in-fact     By:   /s/ Douglas R. Wilson, Sr.  
      Name: Douglas R. Wilson, Sr.         Title: THE SWINGLINE PURCHASER:    
WACHOVIA BANK, NATIONAL ASSOCIATION     By:   /s/ David Shutley        

Name: David Shutley

Title: Director

[Signatures Continued on the Following Page]

 

Amendment No.10 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE TRUSTEE:     U.S. BANK NATIONAL ASSOCIATION,     not in its individual
capacity but solely as Trustee     By:   /s/ Kyle Harcourt        

Name: Kyle Harcourt

Title: Vice President

 

THE BACKUP SERVICER:     LYON FINANCIAL SERVICES, INC.,    

d/b/a U.S. Bank Portfolio Services

not in its individual capacity but solely as

Backup Servicer

    By:   /s/ Joseph Andries        

Name: Joseph Andries

Title: Senior Vice President

[Signatures Continued on the Following Page]

 

Amendment No.10 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Schedule I to

Amendment No. 10 and

Waiver dated

September 28, 2007

List of Certain Assets

 

Obligor Name

   Principal Balance not
to exceed:

(a) LB T-Rex Aqua Vista LLC

   $ 15,000,000

(b) ST Square LLC

   $ 7,500,000

(c) BH Boulders Ltd PTNS/ BH Boulders II

   $ 7,572,163

(d) STRONG CAPITAL FUNDING - 2005, LP

   $ 4,724,859

 

Amendment No.10 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Schedule II to

Amendment No. 10 and

Waiver dated

September 28, 2007

List of Certain Assets

 

Obligor Name

  

Asset Type

   Principal
Balance as of
8/15/07

Bayview Dayton Towers, LLC (Oregon)

   Delayed Draw Term Loan    4,950,000.00

Franklin Lofts LP

   Promissory Note    4,632,452.56

FF Exchange, LLC

   Delay Draw Term Loan    1,648,111.09

Grayslake Westowne LLC

   Delay Draw Term Loan    11,778,728.30

BH BOULDERS LTD PTNS/ BH BOULDERS II

   Delayed Draw Term Loan    7,730,079.69

One Oliver Associates Limited Partnership

   Term Loan B-1 Participation    5,000,000.00

Crossroads Flexxoffice, Ltd.

   Delay Draw Term Loan    4,657,611.54

Centennial Towers

   CL B-1 Note    8,781,565.31

International Trade Zone LLC

   Delay Draw    2,000,000.00

November 2005 Land Investors, LLC

   Delay Draw Term Loan    2,717,033.66

3900 Essex, LP

   Delayed Draw Term Loan    12,501,837.28

FT-FIN Acquisition LLC

   Delayed Draw Term Loan    6,060,572.24

Tea Light LLC (75 Sylvan Street)

   Delay Draw Term Loan    7,043,432.58

4707 East Baseline Road

   Term Loan    9,350,000.00

4707 East Baseline Road

   Delay Draw Term Loan IR    —  

4707 East Baseline Road

   Delay Draw Term Loan TI    —  

4707 East Baseline Road

   Delayed Draw Term Loan LC    —  

4707 East Baseline Road

   Delay Draw Term Loan PR    73,144.31

Westchase (Jeffery Westchase, LLC)

   TL    7,350,000.00

Westchase (Jeffery Westchase, LLC)

   Delayed Draw Term Loan - Int OPD Res    121,190.97

Westchase (Jeffery Westchase, LLC)

   Delayed Draw Term Loan CAPEX    110,926.32

Westchase (Jeffery Westchase, LLC)

   Delayed Draw Term Loan Ten.I LC    4,500.00

1951 N Alma School Rd. (a.k.a. HRCF-Biltmore Alma School, LLC)

   Initial Advance Term Loan    8,300,000.00

1951 N Alma School Rd. (a.k.a. HRCF-Biltmore Alma School, LLC)

   Delayed Draw Term Loan - Int OPD Res    437,361.63

1951 N Alma School Rd. (a.k.a. HRCF-Biltmore Alma School, LLC)

   Delayed Draw Term Loan Ten.I LC    —  

1951 N Alma School Rd. (a.k.a. HRCF-Biltmore Alma School, LLC)

   Delayed Draw Term Loan CAPEX    117,393.71

1951 N Alma School Rd. (a.k.a. HRCF-Biltmore Alma School, LLC)

   Delayed Draw Term Loan - Project Renovations    60,673.23

RPD Northwest One Fee, LLC (13100 NW Freeway)

   Term Loan    6,290,000.00

RPD Northwest One Fee, LLC (13100 NW Freeway)

   Delayed Draw Term Loan - Int OPD Res    267,926.34

RPD Northwest One Fee, LLC (13100 NW Freeway)

   Delayed Draw Term Loan CAPEX    —  

RPD Northwest One Fee, LLC (13100 NW Freeway)

   Delayed Draw Term Loan Tenant Improvements    247,320.29

 

Waiver to Amended and Restated

Sale and Servicing Agreement NewStar CP Funding LLC



--------------------------------------------------------------------------------

RPD Northwest One Fee, LLC (13100 NW Freeway)

   Delayed Draw Term Loan - Leasing Commisions    146,192.77

Camel 19

   Delay Draw Term Loan    9,635,000.00

Camel 19

   DDTL Interest Res    150,000.00

Camel 19

   DDTL GC RES    60,000.00

Camel 19

   DDTL Const. Res    1,195,729.94

Camel 19

   DDTL CCC Res    —  

Downtown Plaza -101 North Main Street

   Term Loan    10,750,000.00

Downtown Plaza -101 North Main Street

   Delayed Draw Term Loan - Landlord Improvements    1,675,000.00

Downtown Plaza -101 North Main Street

   Delayed Draw Term Loan Tenant Improvements    371,415.86

Downtown Plaza -101 North Main Street

   Delayed Draw Term Loan - Leasing Commisions    104,161.92

Mansfield Maple 60, LLC

   Delay Draw Term Loan    6,700,000.00

Mansfield Maple 60, LLC

   Debt Service Adv    323,956.27

Mansfield Maple 60, LLC

   Leasing Comissions    —  

Mansfield Maple 60, LLC

   Operating Expenditure    200,000.00

Mansfield Maple 60, LLC

   Tenant Improvements    —  

Correctional Medical Services, Inc.

   Revolver    —  

Thermal Solutions LLC

   Revolver    135,878.58

Naylor, LLC / Naylor (Canada), Inc.

   Revolver    —  

Bayview Financial, L.P.

   Revolver    —  

Receivable Management Services (RMS)

   Revolver    870,000.00

Wood Structures, Inc.

   Revolver    600,875.00

ML ACQUISITION CORP

   Revolver    418,937.89

STRONG CAPITAL FUNDING—2005, LP

   STRONGRR05A    4,750,441.88

Sports and Health Clubs, L.C.

   Delay Draw    394,736.84

CFH Funding LLC

   Term Loan    17,500,000.00

Senior Care Centers of America, Inc.

   Revolver    —  

U.S. Block Windows, Inc.

   Revolver    —  

Angelle Concrete Group, LLC

   Revolver    4,423,169.19

On Target Media, LLC.

   Revolver    —  

MMV Financial Inc.

   Revolver    10,886,221.71

Sticky Fingers

   Revolver    —  

Focused Health Solutions, Inc.

   Revolver    —  

Home Acres Building Supply Co. LLC

   Revolver    1,463,942.31

Advantage Business Media LLC

   Revolver    2,500,000.00

Everest Connections

   Revolver    3,033,333.33

Apex Companies, LLC

   Revolver    153,409.09

Compass Group Diversified Holdings LLC

   Revolver    —  

S. Walter Packaging

   Revolver    3,000,000.00

Excelligence

   Revolver    3,833,333.30

Silent Preferred Partners

   Revolver    —  

Event Rentals II—Classic Party Rentals

   Acquisition Facility    1,534,954.40

Event Rentals II—Classic Party Rentals

   Revolver    180,851.09

AL SOLUTIONS, INC. (a.k.a. Jamegy)

   Revolver    —  

TIDI Holdings

   Revolver    —  

Correctional Medical Services, Inc.

   Revolver    —  

Thermal Solutions LLC

   Revolver    135,878.58

Naylor, LLC / Naylor (Canada), Inc.

   Revolver    —  

Bayview Financial, L.P.

   Revolver    —  

Receivable Management Services (RMS)

   Revolver    870,000.00

 

Waiver to Amended and Restated

Sale and Servicing Agreement NewStar CP Funding LLC



--------------------------------------------------------------------------------

Wood Structures, Inc.

   Revolver    600,875.00

ML ACQUISITION CORP

   Revolver    418,937.89

STRONG CAPITAL FUNDING - 2005, LP

   STRONGRR05A    4,750,441.88

Sports and Health Clubs, L.C.

   Delay Draw    394,736.84

CFH Funding LLC

   Term Loan    17,500,000.00

Senior Care Centers of America, Inc.

   Revolver    —  

U.S. Block Windows, Inc.

   Revolver    —  

Angelle Concrete Group, LLC

   Revolver    4,423,169.19

On Target Media, LLC.

   Revolver    —  

MMV Financial Inc.

   Revolver    10,886,221.71

Sticky Fingers

   Revolver    —  

Focused Health Solutions, Inc.

   Revolver    —  

Home Acres Building Supply Co. LLC

   Revolver    1,463,942.31

Advantage Business Media LLC

   Revolver    2,500,000.00

Everest Connections

   Revolver    3,033,333.33

Apex Companies, LLC

   Revolver    153,409.09

Compass Group Diversified Holdings LLC

   Revolver    —  

S. Walter Packaging

   Revolver    3,000,000.00

Excelligence

   Revolver    3,833,333.30

Silent Preferred Partners

   Revolver    —  

Event Rentals II—Classic Party Rentals

   Acquisition Facility    1,534,954.40

Event Rentals II—Classic Party Rentals

   Revolver    180,851.09

AL SOLUTIONS, INC. (a.k.a. Jamegy)

   Revolver    —  

TIDI Holdings

   Revolver    —  

 

Waiver to Amended and Restated

Sale and Servicing Agreement NewStar CP Funding LLC